PER CURIAM.
Appellant seeks review of the trial court’s order revoking his community control and imposing court costs. We affirm the revocation of community control but reverse and remand as to the imposition of costs.
The purposes of an informal revocation hearing are to satisfy the conscience of the court that a condition has been violated and to offer the accused an opportunity to respond to the accusation. Holmes v. State, 311 So.2d 780 (Fla. 3d DCA 1975). The trial court’s conscience was satisfied that appellant violated a condition of his community control that he remain confined to his home except during specific time frames and that due process requirements were met. We agree and affirm the revocation of probation.
However, the trial court erred m assessing costs without a hearing. Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984). We therefore, reverse and remand for a hearing on costs.
AFFIRMED IN PART, REVERSED AND REMANDED IN PART.
DELL, WALDEN and POLEN, JJ., concur.